DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-13 of copending Application No. 17/028,780 in view of Kobayashi et al. (US 2020/0101775). 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, copending Application No 17/028,780 (hereinafter ‘780) claims an electronic apparatus comprising (claim 1): a motor (line 1); a first power supply unit configured to supply a first voltage to the motor (line 3); a second power supply unit configured to supply a second voltage higher than the first voltage to the motor (lines 4-5); a first switch arranged between the motor and the second power supply unit (line 12); and a processor (control unit) configured to control the switch to supply and stop starting and stopping of the supply of the second voltage from the 
‘780 remains silent as to a first diode arranged between the first switch and the motor so that a current does not flow from the motor to the first switch; a second diode arranged between the first power supply unit and the motor so that a current does not flow from the motor to the first power supply.
Kobayashi et al. teaches the use of a diode between a motor and a power supply line in order to prevent any charge generated by electromotive force in order to prevent an overcurrent from flowing to the load side [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added diodes in order to prevent over current, as taught my Kobayashi et al.
Regarding claim 2, ‘780 claims the electronic apparatus according to claim 1, wherein the processor repeats the starting supplying and stopping of the supply of the second voltage from the second power supply unit to the motor while maintaining the supply of the first voltage from the first power supply unit to the motor (claim 3 lines 1-4).
Regarding claim 3, ‘780 claims the electronic apparatus according to claim 1, further comprising a first switch between the second power supply unit and the motor, wherein the processor turns on and off the first switch (claim 6 lines 1-3).
Regarding claim 4, ‘780 claims the electronic apparatus according to claim 3, wherein the processor repeats turning on and off of the first switch while maintaining the 
Regarding claim 5, ‘780 claims the electronic apparatus according to claim 1, further comprising a second (another) switch between the first power supply unit and the motor, wherein the processor turns on and off the second switch (claim 7 lines 1-3).
Regarding claim 6, ‘780 claims the electronic apparatus according to claim 1, further comprising a fan, wherein the motor rotates the fan (claim 8 lines 1-2).
Regarding claim 7, ‘780 claims the electronic apparatus according to claim 6, wherein the fan cools an internal device of the electronic apparatus (claim 9 lines 1-2).
Regarding claim 8, ‘780 claims the electronic apparatus according to claim 1, further comprising a printer configured to print an image on a recording medium (claim 10 lines 1-2).
Regarding claim 9, ’780 claims the electronic apparatus according to claim 1, wherein based on content of a received print job, the processor determines a period during which the second voltage is to be supplied to the motor in a predetermined periodicity (time period) (claim 11 lines 1-3).
Regarding claim 10, ‘780 claims the electronic apparatus according to claim 9, wherein the content of the received print job is at least one of a size and a basis weight of a recording medium to be used for printing (claim 12 lines 1-3).
Regarding claim 11, ‘780 claims the electronic apparatus according to claim 1, further comprising a temperature sensor, wherein based on temperature data output by the temperature sensor, the processor determines a period during which the second 
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. The amendments merely add a well-known feature in a power control circuit. As rejected above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added diodes in order to prevent over current, as taught my Kobayashi et al. The double patenting rejection stands.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852